IN THE SUPREME COURT OF THE STATE OF NEVADA


                       JOHN LEE RUSH,                                        No. 70030
                                               Appellant,
                                     vs.
                       THE STATE OF NEVADA,                                       FILED
                                         Respondent.
                                                                                   JU 0 7 2016
                                                                                          DEMAN
                                                                                          MECOU

                                            ORDER DISMISSING APPEAL

                                   This is a pro se appeal from a district court order denying a
                       motion to resubmit modification of sentence due to new evidence and
                       information. Eighth Judicial District Court, Clark County; Elizabeth Goff
                       Gonzalez, Judge.
                                   Because no statute or court rule permits an appeal from the
                       aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                       352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                   ORDER this appeal DISMISSED.




                                               Cherry



                       Douglas



                       cc: Hon. Elizabeth Goff Gonzalez, District Judge
                            John Lee Rush
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    44904.4

                                                                                            9S